Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  November 18, 2005                                                                  Clifford W. Taylor,
                                                                                              Chief Justice

                                                                                    Michael F. Cavanagh
                                                                                    Elizabeth A. Weaver
                                                                                           Marilyn Kelly
  127958                                                                              Maura D. Corrigan
  (23) 	                                                                            Robert P. Young, Jr.
                                                                                    Stephen J. Markman,
                                                                                                   Justices




  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellee, 

  v        	                                             SC: 127958
                                                         COA: 258229
                                                         Genesee CC: 80-029788-FC
  JOSEPH ART JOHNSON,

            Defendant-Appellant. 

  _________________________________________/

               On order of the Court, the motion for reconsideration of this Court's order
  of May 31, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.

                KELLY and MARKMAN, JJ., would grant reconsideration and, on
  reconsideration, would grant leave to appeal.

         CAVANAGH, J., dissents and states as follows:

          I dissent from the denial of leave to appeal. I would grant leave to explore what
  relief could be afforded this defendant.

          In 1981, defendant and a codefendant, both 19 years of age at the time, used a
  pellet-shooting air rifle to rob a 14-year-old ice cream bicycle vendor of several dollars.
  Defendant held and brandished the air rifle while his codefendant actually took the
  money. They both entered guilty pleas to a charge of assault with intent to rob while
  armed. The codefendant received a sentence of 6 months in the county jail with work
  release. Defendant was sentenced to life in prison.
                                                                                                               2


        In 1983, this Court remanded this matter to the trial court and directed the
sentencing judge to explain the reason for the great disparity in the two sentences. The
trial court explained that this defendant had a more extensive, assaultive juvenile record
and the public needed him removed from the streets for a number of years. It can be
inferred from the trial court's statements that the court expected that the practice in place
before the passage of Proposal B of parole eligibility after 10 years of a life sentence
would provide defendant with review.

       Now, 24 years after he was sentenced, defendant again seeks relief from this
Court. I would grant leave to explore what relief might be possible. Short of that, I
would order the Department of Corrections to show cause why this defendant remains
incarcerated.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 18, 2005                   _________________________________________
                                                                             Clerk